Mr. Presiding Justice Higbee delivered the opinion of the court. 2. Fraud, § 100*—when evidence as to worthlessness of note improperly excluded. In an action for damages for fraudulently representing that a note and mortgage accepted by plaintiff on an exchange were good and that the maker was solvent, held that evidence that defendant had, prior to the exchange, traded the note to a third person who, upon finding that the note was worthless, compelled defendant to take it back upon threat of a criminal prosecution, was improperly excluded.